DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 February 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 28 September 2020. 
Claims 2, 4, and 6 have been cancelled.
Claims 1, 3, and 5 are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the affixing element operatively coupling the first grip element and the second grip element to a flexible elongated shaft element (claim 3, see 35 U.S.C. 112(a) new matter rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The amended disclosure as filed on 02/10/2021 is objected to because of the following informalities:
Reference character “102” has been used to define a first grip element (example see paragraph [0010]), and reference character “104” has been used to define a second grip element (example see paragraph [0010]), but both reference characters “102” and “104” have been used to define “two handles” in paragraph [0017]. It is unclear if the first grip element and the second grip element are equivalent to the two handles.
Reference character “106” has been used to define a shaft element (example see paragraph [0010]), but reference character “106” has also been used to define “one belt” in paragraph [0017]. It is unclear if the shaft element is equivalent to the one belt.
Reference character “108” has been used to define an affixing element (example see paragraph [0010]), but reference character “108” has also been used to define an 
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  
Claim 1, line 2, “a user’s wrists” should read --the user’s wrists--
Claim 1, line 8, “the shaft element” should read --the flexible elongated shaft element--
Claim 3, line 2, “a user’s wrists” should read --the user’s wrists--
Claim 5, line 2, “a user’s wrists” should read --the user’s wrists--
Claim 5, line 9, “the shaft element” should read --the flexible elongated shaft element--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one Claim 3 recites the limitation “an affixing element, operatively coupling the first grip element and the second grip element to a flexible elongated shaft element” in lines 6-7. This limitation is not supported by the disclosure as originally filed and therefore represents new matter. Instead, the disclosure as originally filed teaches the shaft element 106 affixed to the first grip element 102 and the second grip element 104, and the affixing element 108 coupled to the shaft element 106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medley et al. (US Publication No. 20140315666).
Regarding independent claim 1, Medley discloses a portable exercise apparatus for a user (device 100; Figs. 1-2), adapted to displace a force incident on a user’s wrists, comprising: a first grip element (securing means 110a), adapted to fit circumferentially around one of the “During normal use of the device, a user places a cuff on each forearm and handles/dribbles a ball” and paragraph [0023], lines 6-9, “the ball handling improvement device is comprised of two securing means 110a and 110b, one on either side of a resistance band and configured to secure a user's arm to the device”; the Examiner takes the position that as the securing means 110a is configured to secure a user’s arm, more specifically a user’s forearm, it is similarly capable of fitting circumferentially around one of the user’s wrists); a second grip element (securing means 110b), adapted to fit circumferentially around a second one of the user’s wrists (paragraph [0012], lines 1-2, and paragraph [0023], lines 6-9, see above); a flexible shaft element (resistance band 150), mechanically coupled to the first grip element and mechanically coupled to the second grip element (via rotating rings 140a, 140b and crossed elastic bands 130a, 130b); and an affixing element (rotating rings 140a, 140b), operatively coupled to the shaft element (see Fig. 2).

    PNG
    media_image1.png
    541
    649
    media_image1.png
    Greyscale

	Regarding independent claim 3, Medley discloses a portable exercise apparatus for a user (device 100; Figs. 1-2), adapted to displace a force incident on a user’s wrists, comprising: a “During normal use of the device, a user places a cuff on each forearm and handles/dribbles a ball” and paragraph [0023], lines 6-9, “the ball handling improvement device is comprised of two securing means 110a and 110b, one on either side of a resistance band and configured to secure a user's arm to the device”; the Examiner takes the position that as the securing means 110a is configured to secure a user’s arm, more specifically a user’s forearm, it is similarly capable of fitting circumferentially around one of the user’s wrists); a second grip element (securing means 110b), adapted to fit circumferentially around a second one of the user’s wrists (paragraph [0012], lines 1-2, and paragraph [0023], lines 6-9, see above); and an affixing element (rotating rings 140a, 140b), operatively coupling the first grip element (110a) and the second grip element (110b) to a flexible elongated shaft element (resistance band 150, see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Medley et al. (US Publication No. 20140315666).
Regarding independent claim 5, Medley discloses a portable exercise method for a user (method of using device 100; Figs. 1-2), adapted to minimize a force incident on a user’s wrists, comprising: providing a first grip element (securing means 110a), adapted to fit circumferentially around one of the user’s arms (paragraph [0012], lines 1-2, “During normal use of the device, a user places a cuff on each forearm and handles/dribbles a ball” and paragraph [0023], lines 6-9, “the ball handling improvement device is comprised of two securing means 110a and 110b, one on either side of a resistance band and configured to secure a user's arm to the device”); providing a second grip element (securing means 110b), adapted to fit circumferentially around a second one of the user’s arms (paragraph [0012], lines 1-2, and 
Medley fails to specifically teach the first grip element (110a) being adapted to fit circumferentially around one of the user’s wrists or the second grip element (110b) being adapted to fit circumferentially around a second one of the user’s wrists. However, as Medley teaches the first grip element (110a) and the second grip element (110b) each being configured to secure a user’s arm (paragraph [0023] lines 6-9, cited above), and more specifically to a forearm of the user (paragraph [0012], lines 1-2, cited above), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first grip element and the second grip element to be adapted to fit circumferentially around respective wrists of the user to achieve the similar results of connecting the device between the respective arms of the user for training purposes.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jimoh (US Publication No. 20140066273) teaches a portable exercise apparatus comprising a first grip element (loop 2), a second grip element (loop 12), a flexible elongated shaft element (strap 24), and an affixing element (strap 20 or strap 28, opening 29, tube 30 can be considered an affixing element, as strap 20 affixes the loops 2, 12 to the strap 24, and as strap 28, opening 29, and tube 30 affix the strap 24 to a structure, see Figs. 5A-10).
Kopp (US Publication No. 20100113231) teaches a portable exercise apparatus (Fig. 9) comprising a first grip element (right wrist/ankle sleeve 5), a second grip element (left wrist/ankle sleeve 5), a flexible elongated shaft element (elastic resistance member 1), and an affixing element (adjustable harness 4).
Tolle (US Patent No. 4993705) teaches a portable exercise apparatus (Figs. 1-3) comprising a first grip element (right wrist cuff 4), a second grip element (left wrist cuff 4), a flexible elongated shaft element (elastic expandable strap 1), and an affixing element (vest 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784